                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

FRANK EDWIN PATE,                          )
Reg. No. 30430-408                         )
                                           )
       Plaintiff,                          )
                                           )      CIVIL ACTION NO.
       v.                                  )      2:19-CV-704-ALB
                                           )            [WO]
WALTER WOODS, et al,                       )
                                           )
       Defendants.                         )

                                          ORDER

       Before the court is Plaintiff Frank Edwin Pate’s “Motion to Dismiss Due to

Improper Subject Matter,” which the court construes as Pate’s notice of voluntary dismissal

under Rule 41(a)(1) of the Federal Rules of Civil Procedure (Doc. 4).

       Rule 41(a)(1)(A)(i) provides that a plaintiff may voluntarily dismiss an action

without a court order by filing “a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment[.]” Fed. R. Civ. P. 41(a)(1)(A)(i).

       Accordingly, it is ORDERED that this action is DISMISSED without prejudice

under Fed. R. Civ. P. 41(a)(1). The Clerk of Court is DIRECTED to close this case.

       DONE this 21st day of October 2019.


                             /s/ Andrew L. Brasher
                            ANDREW L. BRASHER
                            UNITED STATES DISTRICT JUDGE
